Title: From George Washington to Francisco Rendón, 14 December 1780
From: Washington, George
To: Rendón, Francisco


                        
                            Sir
                            Head Quarters New Windsor Decr 14. 1780
                        
                        I have the honor to inform you that I have just received intelligence from New York, that another embarkation
                            was preparing at that place; the Corps of which it is said to consist, will amount to about 2500 Men; it is also reported,
                            this Detachment is to be under the Orders of the Generals Knyphausen and Philips; and supposed to be destined to the
                            Southward. Although the information is not thro such a channel, as to demand entire credit, I thought it expedient for you
                            to be apprised of it; when the Matter is more fully ascertained I shall not fail to give you such farther particulars as
                            may be necessary to subserve the interest of his most Catholic Majesty. I have the honor to be 
                        
                            P.S. I was duly honored with Yours of the 28th Novr.
                        

                    